       Case 4:18-cv-00483 Document 64 Filed in TXSD on 11/13/18 Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                             UNITED STATES DISTRICT COURT                       November 13, 2018
                              SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk
                                  HOUSTON DIVISION

 HARVEST NATURAL RESOURCES,                        §
 INC., and HNR ENERGIA B.V.                        §
                                                   §
            Plaintiffs                             §
v.                                                 §
 JUAN JOSÉ GARCIA MENDOZA,                         §
 PETRO CONSULTORES, S.C., PETRO                    §
 CONSULTORES INTERNATIONAL                         §
 TRADING COMPANY, INC.,                            §      CIVIL ACTION: 4:18-cv-00483
 PETROCONSULTORES (BARBADOS),                      §
 LTD., PETROCONSULTORES, INC.,                     §
 AZURE 904, LLC, RAFAEL DARIO                      §
 RAMIREZ CARRENO, EULOGIO                          §
 ANTONIO DEL PINO DIAZ, and JOSE                   §
 ANGEL GONZALEZ ACOSTA,                            §
                                                   §
            Defendants.                            §


                                             ORDER

           The Court has considered Plaintiffs Harvest Natural Resources, Inc. and HNR Energia

B.V.’s Notice of Voluntary Dismissal [ECF No. 63], filed pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i). The notice is granted.

           IT IS HEREBY ORDERED that Defendants Juan Jose Garcia Mendoza, Petro Consultores,

S.C., Petro Consultores International Trading Company, Inc., Petroconsultores (Barbados), Ltd.,

Petroconsultores, Inc., Azure 904, LLC, Eulogio Antonio Del Pino Diaz, and Jose Angel Gonzalez

Acosta are hereby dismissed without prejudice.

                 SIGNED on November 13, 2018, at Houston, Texas.




                                            _______________________________________
                                                         Lee H. Rosenthal
                                                  Chief United States District Judge


806855.1
